Title: To Thomas Jefferson from Albert Gallatin, 23 May 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Washington May 23d 1808
                  
                  The enclosed letter from Mr Woolsey contains our last accounts from Lake Champlain; & that from Mr Astor the amount of supplies expected in Canada from Champlain & St Lawrence. I fear that the want of energy & resignation of Sacket will facilitate the evasions in the last district. On Champlain I believe that every thing that could be done has been done.
                  The mail travels so slowly from Passamaquody that my last official accounts reach only to the 26th of last month, when the opposition appeared still stronger; the revenue boats having been fired at in the night & open violations continuing to take place. It must have been still more difficult in any degree to carry the law into effect subsequent to that date; as by return-vessels, it appears that between 2d & 7th May there were entered 19,000 barrels flour, 4,000 do pork, 4000 do. naval stores &c.— The people are paid by the British or disaffected; & no assistance to be expected ‘till the arrival of the Wasp which sailed from N. York on 7th inst.— Be that as it may, all the evil which can accrue both there & on Champlain is now at an end; and all we have to watch is our common coasting trade.
                  There is one species of evasions against which there can be no guard but in the watchfulness of our collectors & officers: I mean loading secretly & departing without clearance; & I think that we have little to fear from any other quarter. The great violations which have heretofore taken place have been, either on the frontier districts, or in the sailing of vessels before the penalties were in force. Of this I have a clear proof in the return of vessels arrived at Havannah from the United States till the 11th ulto., & deposited by our Consul in the department of State. I have analysed it; and taking two periods of 42 days each, the first from 17th January to 28th Feby; & the other from 1st March to 11th April; I find that 43 vessels arrived from the United States during the first period, and only 4 during the last, one of which was in ballast, & only one had flour: an evident proof that the embargo operates & that since the penalties were enacted & the second suppleny. act was passed, the evasions (those on the British lines excepted) have been less than we had apprehended.
                  From that view of the subject, I have been induced to believe that the system of licenses by the Governors was un-necessary; & permit me to add that it will I think be less efficient than our own regulations. For we transfer thereby a limited discretion which was vested in Collectors responsible to ourselves & subject to our continual controul, to men not under our controul, afraid of clamour & of popularity, & transfer it without any limitation. The best mode certainly would have been, if recourse must be had to the Governors, merely to call on them for information. Knowing Gov. Sullivan & Chas. Pickney as we do, we can have no confidence in the last, & must rest assured that the other will refuse no certificates. They begin already to arrive & for large quantities. Disliking the mode, & extremely desirous that some less liable to abuse & to charges of favoritism might be substituted; at least that it might not be extended to the other Governors, I have carefully examined the subject & think that I have found a way which will, without apparent retractation, afford necessary supplies in such a manner as to render abuses almost impossible & at all events do away the necessity of writing to other Governors. You will find it in the annexed circular which I wrote last Friday. Indeed it became utterly impossible to decide on the multiplied applications & references instead of adopting some general rule; the clamour against & unpopularity of the absolute restrictions were increasing; & you may indeed rely upon it as a fact that the consumption of articles from other States & in some instances dependance on such importations was infinitely beyond what you had imagined. I will mention a single instance. The greater part of the S. Carolina sea-coast & the whole of Georgia, have, since the increased cultivation of cotton, abandoned that of corn & depend entirely on importations from N. Carolina & Virginia. By confining as I have done the value of the provisions transported to one eighth part of the amount of the bond, there can be no temptation to carry away the article. Indeed there is not I believe one instance of a regular trading vessel between two ports having violated the embargo, under the usual bonds. But this new limitation, added to the penalties which may be recovered by the law, independent of the bond, places us on a much safer footing, & at the same time, much less exceptionable, than the permissions from the Governors under which whole cargoes of provisions will be perpetually transported & that perhaps done by persons who have violated the embargo without the knowledge of the Governors.
                  Excuse I pray the incorrectness & hurry of this letter. I have had more to write than at any former period; & although wanting some relaxation it is as yet impossible for me to be absent even for a week.
                  With sincere respect & attachment Your obedt. Servt.
                  
                     
                        —Albert Gallatin
                     
                  
               